OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


            OFFICIAL BUSINESS., ;,x. .ttCt. Na W&7&VW&FR0M zWWFi imiz
 The Court has dismissed your application'for writ.of habeas corpus without written
 order; the sentence has been discharged:..'Sec Ex parteHarrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).

                                                                           Abel Acosta, Clerk

                              MARCUS WAYNE HARGROVE _ , _ . .,. _
                                                               TDC#1928lT2tl




H3B
                                                                                              '1\